Citation Nr: 0336662	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  92-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical and 
lumbosacral segments of the spine prior to July 8, 1995.  

2.  Entitlement to an initial rating in excess of 30 percent 
for degenerative changes with disc disease of the cervical 
spine from July 8, 1995.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine from 
July 8, 1995.




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 until his 
retirement on September 30, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

This claim was previously before the Board in August 1994, 
January 1997, and again in April 1999, and each time it was 
remanded for additional development.  The requested 
development having been completed, the case is once again 
before the Board for appellate review. 

In a statement, received in November 2003, the veteran raised 
claims for increase for hearing loss and glaucoma.  Because 
these issues have not been adjudicated by the RO, they are 
referred there for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

In November 2003, the veteran submitted additional argument 
and evidence to the Board.  In his argument, the veteran 
referred to other relevant evidence.  And the additional 
evidence was not accompanied by a waiver of initial 
consideration of the evidence by the RO.  

Also, the rating criteria for spinal disabilities have again 
been revised since the Board last notified the veteran in 
September 2003 of a change in the criteria. 

Finally, the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period, which was 
cited in the October 2002 letter to the veteran, addressing 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
inconsistent with the statutory one-year period provided for 
response.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

Because of changes in the law since the appeal was last 
before the Board, the Board determines that additional 
procedural and evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.

2.  Obtain the medical records for 
treatment of the veteran's neck and low 
back disability since May 2001 from the 
Albuquerque VA Medical Center.  

3.  Ask the veteran to identify other 
health-care providers, either VA or 
private, who have treated him since May 
2001.  If necessary, assist the veteran 
in obtaining records, not previously 
provided, that are not in the custody of 
VA or other Federal agency. 

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the severity of the service-
connected disability of the cervical and 
lumbosacral segments of the spine.  The 
claims file should be made available to 
the examiners for review. 

a.  The orthopedic examiner is asked 
to describe range of motion of the 
cervical spine and lumbosacral spine 
in terms of degrees.  The examiner 
is also asked to comment on 
functional loss due to pain, 
including during flare-ups, 
expressed, if feasible, in terms of 
additional loss of range of motion, 
and on weakened movement, excess 
fatigability, or incoordination. 

b.  The neurological examination 
should include electrodiagnostic 
testing. 

5.  After the requested has been 
completed to the extent possible, 
adjudicate the issues, applying 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the current 
rating criteria, including Diagnostic 
Codes 5242 and 5243.  If any benefit 
sought on appeal is not granted to the 
extent sought by the veteran, he should 
be furnished a supplemental statement of 
the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




